Motion Granted in Part; Order filed July 10, 2012.




                                           In The

                        Fourteenth Court of Appeals
                                   _________________

                                   NO. 14-11-00941-CV
                                   _________________
                                           __

                       HECTOR GAINES BARKLEY, III, Appellant

                                             V.

           TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee


                         On Appeal from the 122nd District Court
                                Galveston County, Texas
                          Trial Court Cause No. 10-CV-3087A


                                        ORDER
       No reporter’s record has been filed in this case. The letter of assignment in this
case, filed by the Galveston County District Clerk stated that no court reporter was present
in the trial court. On May 22, 2012, appellant was ordered to file a brief with this court on
or before June 22, 2012. On May 29, 2012, appellee filed a motion to dismiss for want of
prosecution. On June 30, 2012, appellant filed a motion to extend time to file the
reporter’s record and brief. In his motion, appellant avers that a record is taken and will be
filed in this court.
       Accordingly, we order appellant to file a reporter’s record in this case within 15
days of the date of this order. Appellant’s brief is due 30 days after the reporter’s record
is filed. If no reporter’s record is filed, appellant’s brief is due on or before August 15,
2012. If appellant fails to comply with this order, the court will dismiss the appeal for
want of prosecution.



                                          PER CURIAM